Opinion
Per Curiam,
At oral argument, appellant contended that the lower court erroneously entered a judgment of arrearages from a support order without affording him an eviden-tiary hearing to determine financial ability to pay said judgment. Subsequent to argument, this Court was in*337formed that appellant had died, and that therefore, an evidentiary hearing became moot.
As this appeal was limited to the issue of the right to have a hearing despite the existence of arrearages, onr holding in the instant case should not be disposi-tive of or prejudicial to any right of decedent’s estate to appeal on other grounds.
Order affirmed.